Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 05/07/2021 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, 21 and 30 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks (please see pages 10-12) filed on 10/16/2020 and IDS filed on 05/07/2021.
Regarding claim 1, In addition to Applicant’s remarks filed on 10/16/2020 and IDS filed 
on 05/07/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receiving a first component carrier and a second component carrier from a transmitting device during a subframe including a first set of data symbols on the first component carrier and a second set of data symbols on the second component carrier, wherein the first component carrier is a priority component carrier having a different timing characteristic than the second component carrier;
processing, using a hardware processing pipeline, the first set of data symbols interleaved with the second set of data symbols: and
transmitting, within the subframe, an acknowledgment indicating a processing status of at least all of the first set of data symbols.”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
Regarding claim 11, In addition to Applicant’s remarks filed on 10/16/2020 and IDS 
filed on 05/07/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receive, via the receiver, a first component carrier and a second component carrier from a transmitting device during a subframe including a first set of data symbols on the first component carrier and a second set of data symbols on the second component carrier, wherein the first component carrier is a priority component carrier having a different timing characteristic than the second component carrier;
 	process, by a processing pipeline of the processor, the first set of data symbols interleaved with the second set of data symbols: and
transmit, within the subframe, an acknowledgment indicating a processing status of at least all of the first set of symbols.”, in conjunction with other claim elements as recited in claim 11, over any of the prior art of record, alone or in combination.
Regarding claim 21, In addition to Applicant’s remarks filed on 10/16/2020 and IDS 
filed on 05/07/2021 , the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “means for receiving a first component carrier and a second component carrier from a transmitting device during a subframe including a first set of data symbols on the first component carrier and a second set of data symbols on the second component carrier, wherein the first component carrier is a priority component carrier having a different timing characteristic than the second component carrier;
means for processing, using a hardware processing pipeline, the first set of data symbols interleaved with the second set of data symbols: and
means for transmitting, within the subframe, an acknowledgment indicating a processing status of at least all of the first set of data symbols.”, in conjunction with other claim elements as recited in claim 21, over any of the prior art of record, alone or in combination.
Regarding claim 30, In addition to Applicant’s remarks filed on 10/16/2020 and IDS 
filed on 05/07/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receiving a first component carrier and a second component carrier from a transmitting device during a subframe including a first set of data symbols on the first component carrier and a second set of data symbols on the second component carrier, wherein the first component carrier is a priority component carrier having a different timing characteristic than the second component carrier;
processing, using a hardware processing pipeline, the first set of symbols interleaved with the second set of symbols; and
transmitting, within the subframe, an acknowledgment indicating a processing status at least all of the first set of data symbols.”, in conjunction with other claim elements as recited in claim 30, over any of the prior art of record, alone or in combination.
Therefore, claims 1-30 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645